Citation Nr: 1737429	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-22 932	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for bilateral hearing loss, prior to May 4, 2015.  

2.  Entitlement to total disability based on individual unemployability (TDIU), prior to May 4, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.C.



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that, while this appeal was pending, an August 2015 rating decision awarded the Veteran a 100 percent rating for his bilateral hearing loss with an effective date of May 4, 2015, the date of the Veteran's most recent VA examination.  As such, the issue on appeal has been rephrased to address only the Veteran's entitlement to a higher rating prior to May 4, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In May 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to May 4, 2015, the Veteran's service-connected bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level IX for his right ear and Level IX for his left ear.

2.  The Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment from November 10, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for entitlement to a TDIU from November 10, 2009 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341(a), 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met. By correspondence dated January 2010 and September 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims.  The letters also notified the Veteran as to how VA assigns disability ratings and effective dates.  

VA has also satisfied the duty to assist.  The Veteran's VA and private treatment records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal in August 2010, March 2013, and May 2015. The examination reports adequately address all the necessary criteria for rating the claim.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

The Veteran's claim for a TDIU has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.; see also 38 C.F.R. § 3.400(o)(2).

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran was afforded a VA audiological examination in August 2010 wherein the examiner stated that there was no change in the diagnosis of bilateral hearing loss, but that the test reliability was "very poor."  The examiner stated that the Veteran did not respond to any test signals even after repeated instruction but was able to follow conversations at normal conversation level and responded to questions from the examiner.  She further opined that the indications were consistent with pseudohypacusis hearing loss.  As the clinical/medical evidence indicates that the results from this examination are not reliable, they are not used to determine the appropriate rating for the Veteran's hearing loss.

The Veteran underwent a VA audiological examination in March 2013, which revealed audiometry results as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
95
105
105
LEFT
80
95
105
105

Average puretone thresholds were 96 decibels in the right ear and 96 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 44 percent in the left ear.  Applying these results to Table VI, the result was a Level VIII designation in the right ear and a Level IX designation in the left ear.  This hearing level warrants a 50 percent rating using Table VII. 

The Veteran also displayed an exceptional pattern of hearing loss during this period.  38 C.F.R. § 4.86(a).  Using Table VIA, the results of the Veteran's March 2013 VA audiology evaluation reveal Level IX designations in each ear.  When the Level IX designations derived from Table VIA are mechanically applied to Table VII, the result is a 60 percent rating.  38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345.

Finally, the Veteran underwent a VA audiological examination in May 2015, which revealed audiometry results as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
90
100
105
LEFT
80
85
100
100

Average puretone thresholds were 98 decibels in the right ear and 88 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 8 percent in the right ear and of 12 percent in the left ear.  Applying these results to Table VI, the result was a Level XI designation in the right ear and a Level XI designation in the left ear.  This hearing level warrants a 100 percent rating using Table VII.  If it from this date, that a 100 percent rating is warranted, and as noted, this period is no longer in appellate status as the complete benefit being granted from this date.

The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding, a rating in excess of 60 percent is not warranted based solely on lay statements.  See Lendenmann. 

The Board has considered 38 C.F.R. § 3.400 and after a review of all of the probative evidence as summarized above, finds that the current staged rating is appropriate.   The Board finds that there is not a period, based on all evidence of record, that an increase in disability had occurred prior to date the Veteran filed for the increase that led to this appeal.  As noted above, a mechanical application of the results of official VA audiology testing conducted in accordance with the applicable regulatory framework results in a 60 percent evaluation prior to May 4, 2015, and a 100 percent rating after that date. See 38 C.F.R. §  3.400. 

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran filed a formal TDIU claim in November 2009 and again in April 2015.  The Veteran's current service-connected disabilities are: (1) bilateral hearing loss, rated 60 percent from July 30, 2009 and 100 percent from May 4, 2014; (2) anxiety disorder with major depressive disorder, rated 50 percent from May 22, 2007 and 70 percent from November 22, 2016; and (3) tinnitus, rated at 10 percent from April 22, 2004.  The Veteran's combined disability rating for his service-connected disabilities is 50 percent from April 22, 2004, 70 percent from May 22, 2007, 80 percent from July 30, 2009, and 100 percent from May 4, 2015.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) from May 22, 2007.    

The Board notes that the Veteran is in receipt of 100 percent benefits from May 4, 2015, the date of the most recent VA examination.  The issue of TDIU for an earlier period, in part, is based on the same service-connected issue of bilateral hearing loss, and therefore, as of the date of the 100 percent rating, the TDIU issue is moot. Thus, the issue is whether the Veteran is entitled to TDIU benefits prior to May 4, 2015.  

The Veteran noted on his formal TDIU claim in November 2009 that he last worked full-time as a store clerk in September 2006.  He indicated that he had a sixth grade education and had no other education or training before he became too disabled to work.  He added in the April 2015 formal TDIU claim that he had received military artillery training.  

A December 2013 VA PTSD examination noted that the Veteran experienced difficulty with short-term memory tasks, required the assistance of a provider, and had limited abstract thinking abilities, all which would have the effect of limited reliability and productivity in a work environment.   

In a March 2013 VA examination report, the examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work in that the Veteran reported difficulty hearing what people tell him.  

At the May 2017 Board videoconference hearing, the Veteran's daughter stated that the Veteran had to stop working because of his hearing loss and his anxiety.  He could not hear his customers or take phone calls relating to his business.  She further stated that the Veteran tried to obtain employment elsewhere but was told that, because of his inability to hear and his anxiety, they could not use him.  

The evidence supports a finding that the Veteran's bilateral hearing loss, tinnitus and anxiety disorder with major depressive disorder rendered him unemployable.  In this case, considering the Veteran's previous employment, limited education level, and lack of training, in light of the severity of his bilateral hearing loss, tinnitus, and anxiety disorder with major depressive disorder and resulting impairment, the evidence does not show that the Veteran is able to obtain and maintain employment consistent with his employment and educational background.  Therefore, the Board concludes that the award of a TDIU from November 9, 2009 to May 4, 2015 is warranted.  The effective date is the date he filed for the increase in benefits, to include based on the service-connected bilateral hearing loss.  As with that singular disability, as discussed above, it is not factually ascertainable that entitlement to TDIU was warranted prior to this filing date.  That is, there is no competent opinion in that prior year that indicates that the Veteran's service-connected disabilities prevented substantially gainful employment.  See 38 C.F.R. § 3.400.

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his bilateral hearing loss and anxiety disorder with major depressive disorder, the medical evidence of record, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that from November 10, 2009 he was unemployable due to service-connected disabilities.  The benefit sought on appeal is therefore granted.

 
ORDER

An evaluation in excess of 60 percent for bilateral hearing loss prior to May 4, 2015 is denied.

Entitlement to a TDIU is granted from November 10, 2009, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


